UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-2508



JAMSHID FARSHIDI,

                                              Plaintiff - Appellant,

          versus


NORFOLK STATE UNIVERSITY,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (CA-03-56-2)


Submitted:   February 7, 2005           Decided:     February 17, 2005


Before WILKINSON, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jamshid Farshidi, Appellant Pro Se.      Martha Murphey Parrish,
Assistant Attorney General, Richmond, Virginia; Patrick B. Kelly,
NORFOLK STATE UNIVERSITY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Dr. Jamshid Farshidi appeals the district court’s order

awarding $5000 in attorney’s fees to Defendant, the prevailing

party in this Title VII action.   See 42 U.S.C. § 2000e-5(k) (2000);

Fed. R. Civ. P. 54(d).   We conclude that the district court did not

abuse its discretion, and we affirm on the reasoning of the

district court. See Farshidi v. Norfolk State Univ., No. CA-03-56-

2 (E.D. Va. filed Nov. 15, 2004; entered Nov. 16, 2004).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -